DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.

Priority
The Applicants’ claim for priority based upon Chinese Patent Application 20201133279035 filed on November 24, 2020 is duly noted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Souissi [U.S. Patent Publication 2022/0061776] in view of Waku et al. [U.S. Patent Publication 2010/0130140] 

With regard to claim 1, Souissi meets the limitations of:
a calling device of a magnetic resonance imaging system, comprising: a call maker comprising: a main body [a patient call device having a body (figure 1, item 102 and paragraph 0019)]
an operating member that is arranged on the main body and configured to switch between a first position and a second position relative to the main body [multiple buttons available on a patient call device used for the patient to convey his/her pain level (figure 1, item 104 and paragraph 0019)]
an answering controller that is arranged on the main body and connected to the antenna, the answering controller being configured to in response to the operating member being in the first position, send a first radio-frequency signal through the antenna [a transmitter sending pain level information according to the button pressed via a BLE gateway (paragraph 0019)]
in response to the operating member being in the second position, send a second radio-frequency signal through the antenna wherein the reader/writer is configured to receive the first radio-frequency signal and the second radio-frequency signal, and send different prompt signals according to the first radio- frequency signal and the second radio-frequency signal, respectively [a transmitter sending pain level information according to the button pressed via a BLE gateway (paragraph 0019) where each pain level has a designated button (paragraph 0021)]
However, Souissi fails to disclose of an antenna that is arranged on the main body and configured to generate an induced current after receiving the fixed-frequency electromagnetic wave and a reader/writer configured to send a fixed-frequency electromagnetic wave to form a radio-frequency (RF) electromagnetic field in a detection area of the magnetic resonance imaging system with energy obtained from the induced current generated by the antenna.  In the field of passive electronic devices, Waku et al. teaches:
an antenna that is arranged on the main body and configured to generate an induced current after receiving the fixed-frequency electromagnetic wave [an electromagnetic induction effect generating electromotive force when the electromagnetic waves are received by the magnetic field antenna (paragraphs 0068 and 0069)]
a reader/writer configured to send a fixed-frequency electromagnetic wave to form a radio-frequency (RF) electromagnetic field in a detection area of the magnetic resonance imaging system with energy obtained from the induced current generated by the antenna [a power circuit generating a power supply voltage from the electromotive force generated by the electromagnetic induction effect, and supplies the power supply voltage to the RF circuit (paragraph 0069) and the CPU transmits the data to the RF circuit where the RF circuit  performs signal processing such as modulation with respect to the data being read from the memory and transmits the data to the external reading/writing device via the magnetic field antenna (paragraph 0071)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Souissi and Waku et al. to create a calling device for an MRI device where the calling device is a passive device using energy harvested from radio frequency signals in order to allow a patient to alert medical personnel using the call device without having to use a battery, which can interfere with the operation of an MRI device, wherein the motivation to combine is to create a handheld device for a patient for communications (Souissi, paragraph 0001).

With regard to claim 2, Souissi meets the limitations of:
the answering controller comprises: a first answering circuit, a second answering circuit [a transmitter sending pain level information according to the button pressed via a BLE gateway (paragraph 0019) where each pain level has a designated button (paragraph 0021)]
connect the first answering circuit and the second answering circuit to the antenna  [a transmitter sending pain level information according to the button pressed via a BLE gateway (paragraph 0019) where each pain level has a designated button (paragraph 0021)]
the first answering circuit is configured to send the first radio-frequency signal through the antenna and the second answering circuit is configured to send the second radio-frequency signal through the antenna [a transmitter sending pain level information according to the button pressed via a BLE gateway (paragraph 0019) where each pain level has a designated button (paragraph 0021)]
the operating member is configured to switch the states of the switch by switching between the first position and the second position [a transmitter sending pain level information according to the button pressed via a BLE gateway (paragraph 0019) where each pain level has a designated button (paragraph 0021)]
However, Souissi fails to disclose of energy obtained from the induced current generated by the antenna.  In the field of passive electronic devices, Waku et al. teaches:
energy obtained from the induced current generated by the antenna [an electromagnetic induction effect generating electromotive force when the electromagnetic waves are received by the magnetic field antenna (paragraphs 0068 and 0069)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Souissi and Waku et al. to create a calling device for an MRI device where the calling device is a passive device using energy harvested from radio frequency signals in order to allow a patient to alert medical personnel using the call device without having to use a battery, which can interfere with the operation of an MRI device, wherein the motivation to combine is to create a handheld device for a patient for communications (Souissi, paragraph 0001).

	With regard to claim 3, Souissi meets the limitations of:
a first memory that is configured to store a first data and a second memory that is configured to store a second data [a memory device used for storing an application (see abstract)]
a signal generator that is configured to: generate the first radio-frequency signal according to the first data and generate the second radio-frequency signal according to the second data, and send the first radio-frequency signal and the second radio-frequency signal through the antenna [a transmitter sending pain level information according to the button pressed via a BLE gateway (paragraph 0019) where each pain level has a designated button (paragraph 0021)]
a processor that is connected to the first memory, the second memory, and the signal generator, the processor being configured to: in response to the operating member being in the first position, send the first data to the signal generator to generate the first radio-frequency signal, and in response to the operating member being in the second position, send the second data to the signal generator to generate the second radio-frequency signal [a processor connected to a memory and a transmitter (see abstract)]

With regard to claim 5, Soussi fails to disclose of the fixed-frequency electromagnetic wave, the first radio-frequency signal, and the second radio-frequency signal each have a frequency ranging from 800 MHz to 930 MHz.  In the field of passive electronic devices, Waku et al. teaches:
the fixed-frequency electromagnetic wave, the first radio-frequency signal, and the second radio-frequency signal each have a frequency ranging from 800 MHz to 930 MHz [an antenna communicating with external devices using a 800MHz frequency (paragraph 0074)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Souissi and Waku et al. to create a calling device for an MRI device where the calling device is a passive device using energy harvested from radio frequency signals in order to allow a patient to alert medical personnel using the call device at a predetermined frequency in order to prevent interfering with the operation of an MRI device wherein the motivation to combine is to create a handheld device for a patient for communications (Souissi, paragraph 0001).

	With regard to claim 6, Souissi meets the limitation of:
the calling device further comprises an alarm connected to the reader/writer and configured to convert the prompt signals into one or more acoustic signals or one or more optical signals [visual alerts used to garner the attention of nurses regarding a patient’s pain level (paragraph 0015)]

With regard to claim 8, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 10, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Souissi [U.S. Patent Publication 2022/0061776] in view of Waku et al. [U.S. Patent Publication 2010/0130140], and in further view of Diem et al. [U.S. Patent Publication 2011/0220470]

With regard to claim 4, Souissi meets the limitation of:
the main body has an accommodating cavity, the antenna and the answering controller being arranged in the accommodating cavity; the operating member is configured to penetrate the main body [a remote communication device having buttons and a transmitter (figure 1, item 104 and paragraph 0019)]
However, Souissi fails to disclose of the call maker further comprises a return spring that is configured to apply an elastic force to the operating member to move the operating member to the first position.  In the field of switch devices, Diem et al. teaches:
the call maker further comprises a return spring that is configured to apply an elastic force to the operating member to move the operating member to the first position [a switch returning to a position under the action of elastic restoring forces (paragraph 0059)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Souissi, Waku et al., and Diem et al. to create a calling device for an MRI device where the calling device is a passive device using energy harvested from radio frequency signals in order to allow a patient to alert medical personnel using the call device’s buttons wherein the buttons return to their original position in order to cease the transmission of a signal associated with the button wherein the motivation to combine is to create a handheld device for a patient for communications (Souissi, paragraph 0001).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Souissi [U.S. Patent Publication 2022/0061776] in view of Waku et al. [U.S. Patent Publication 2010/0130140], and in further view of Flanigan et al. [U.S. Patent Publication 2017/0168481]

With regard to claim 7, the combination of Souissi and Waku et al. fails to disclose of the antenna is an omnidirectional antenna.  In the field of remote control devices, Flanigan et al. teaches:
the antenna is an omnidirectional antenna [antennas being omnidirectional (paragraph 0040)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Souissi, Waku et al., and Flanigan et al. to create a calling device for an MRI device where the calling device is a passive device using energy harvested from radio frequency signals using omnidirectional antennas in order to allow a patient to alert medical personnel using the call device’s buttons wherein the motivation to combine is to create a handheld device for a patient for communications (Souissi, paragraph 0001).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Souissi [U.S. Patent Publication 2022/0061776] in view of Waku et al. [U.S. Patent Publication 2010/0130140], and in further view of Hu et al. [U.S. Patent Publication 2019/0298899]

With regard to claim 9, the combination of Souissi and Waku et al. fails to disclose of a magnetic resonance imaging system, comprising the calling device.  In the field of medical devices, Hu et al. teaches:
a magnetic resonance imaging system, comprising the calling device [a patient alarm device available for use by a patient while the patient is in an MRI machine (paragraph 0211)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Souissi and Waku et al. to create a calling device for an MRI device where the calling device is a passive device using energy harvested from radio frequency signals in order to allow a patient to alert medical personnel using the call device without having to use a battery, which can interfere with the operation of an MRI device, wherein the motivation to combine is to create a handheld device for a patient for communications (Souissi, paragraph 0001).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2018/0233824 to Choi et al. discloses an antenna coil apparatus and electronic device having a coil antenna.
U.S. Patent Publication 2015/0380825 to Ryu et al. discloses an antenna module and mobile terminal including the same.
U.S. Patent Publication 2010/0323650 to Egawa et al. discloses a wireless communication apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689